Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 03/30/2021. Applicant’s argument, filed on 03/30/2021 has been entered and carefully considered. Claims 1-15 are pending.

Double Patenting rejection against US patent US 10,554,901 B2/ US application 15,670,229 is withdrawn/deferred based on the terminal disclaimer/claim amendments submitted on 10/30/2020.

The application filed on 01/17/2020, which is a CON of 15/670,229 filed on 08/07/2017 (PAT 10554901), which has PRO 62/372,527 filed on 08/09/2016.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered. 



	
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable Narasimha et al. (US 20140152694 A1), hereinafter Narasimha, in view of Bechtel et al. (US 20130250113 A1), hereinafter Bechtel, further in view of Granados et al., (US 20150078661 A1), hereinafter Granados, further in view of Franzius et al., (US 20160195877 A1), hereinafter Franzius.
	
	Regarding claim 1, Narasimha discloses an vehicle comprising (Abstract): camera comprising a plurality of sensors coupled to a processing device, wherein the processing device is operable stream pixel values from the sensors through a pipeline in a frame-independent manner and merge the pixel values to produce a real-time HDR video ([0005]) without waiting to receive pixel values from all pixels on the sensors such that no location on the processing device stores a complete image prior to the merging ([0006], imaging is processed in pipeline, [0026]-[0032], [0047]-[0053], [0071], Fig. 5, current published application, Fig. 17, also, Tocci, Fig. 6); and a processing system configured to communicate with the HDR camera and the control system (Fig. 2), wherein the processing system is operable to determine, based on the HDR video, a characteristic of a feature in the environment and to ([0008], scene). 
	Narasimha discloses all the elements of claim 1 but Narasimha does not appear to explicitly disclose in the cited section a control system of the 
	However, Bechtel from the same or similar endeavor teaches a control system of the ([0004], [0009], also, Murao, US 20160344977 A1, Fig. 4); a characteristic of a feature in the vehicle's environment ([0004], [0009]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narasimha to incorporate the teachings of Bechtel to efficiently locate and provide image data (Bechtel, [0084]). Similar reasoning of modification can be applied/extended to the other related claims.
	Narashima in view of Bechtel discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section through a pipeline in a frame-independent manner.
	However, Granados from the same or similar endeavor teaches through a pipeline in a frame-independent manner ([0090]-[0092], [0112], Fig. 5, similar to current published application, [0082], pipeline and does not store the complete image).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narashima in view of Bechtel to incorporate the teachings of Granados to improve quality of image (Granados, [0041]). Similar reasoning of modification can be applied/extended to the other related claims.
	Narashima in view of Bechtel further in view of Granados discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section autonomous vehicle; a control system that provides an autopilot mode for operation of the vehicle.
	However, Franzius from the same or similar endeavor teaches autonomous vehicle; a control system that provides an autopilot mode for operation of the vehicle ([0007], HDR techniques for autonomous vehicle).
 (Franzius, [0009]). Similar reasoning of modification can be applied/extended to the other related claims.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Narasimha in view of Bechtel further in view of Granados further in view of Franzius further in view of Tocci et al. (“A Versatile HDR Video Production System”, Proceedings Of ACM SIGGRAPH 2011, 30(4): article 41), hereinafter Tocci. 
 
	Regarding claim 2, Narasimha in view of Bechtel further in view of Granados further in view of Franzius discloses all the elements of claim 1 but they do not appear to explicitly disclose the system of claim 1, wherein the HDR camera further comprises: a lens; and at least one beamsplitter, wherein the sensors, the lens, and the beamsplitter are arranged to receive and split an incoming beam of light and direct a majority of the light to a first path that impinges on a first sensor and a lesser amount of the light to a second path that impinges on a second sensor, to generate images that are optically identical but for light level.  
	However, Tocci from the same or similar endeavor teaches a lens; and at least one beamsplitter, wherein the sensors, the lens, and the beamsplitter are arranged to receive and split an incoming beam of light and direct a majority of the light to a first path that impinges on a first sensor and a lesser amount of the light to a second path that impinges on a second sensor, to generate images that are optically identical but for light level (Fig. 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narasimha in view of Bechtel further in view of Granados further in view of Franzius to incorporate the teachings of Tocci to capture images avoiding undesired artifacts (Tocci, Abstract). Similar reasoning of modification can be applied/extended to the other related claims.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimha in view of Bechtel further in view of Granados further in view of Franzius further in view of Tocci further in view of Kawano (US 20150312498 A1). 

	Regarding claim 3, Narasimha in view of Bechtel further in view of Granados further in view of Franzius further in view of Tocci discloses the system of claim 2, wherein the HDR camera captures a view around the vehicle (Bechtel, Fig. 1, [0012]).  
Narasimha in view of Bechtel further in view of Granados further in view of Franzius further in view of Tocci discloses all the elements of claim 3 but they do not appear to explicitly disclose in the cited section 360-degree view a view around the vehicle.
	However, Kawano from the same or similar endeavor teaches wherein the HDR camera captures a 360-degree view around the vehicle ([0035], surrounding the moving object).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narasimha in view of Bechtel further in view of Granados further in view of Franzius further in view of Tocci to incorporate the teachings of Kawano for detecting and tracking vehicles (Kawano, [0053]). Similar reasoning of modification can be applied/extended to the other related claims.
  
	Regarding claim 4, Narasimha in view of Bechtel further in view of Granados further in view of Franzius further in view of Tocci further in view Kawano discloses the system of claim 3, wherein the captured 360-degree view is ring-shaped, and further wherein the processing system performs a de-wrapping process to convert the 360-degree view into a rectangular panoramic image (Kawano, [0026]).  

	Regarding claim 5, Narasimha in view of Bechtel further in view of Granados further in view of Franzius further in view of Tocci further in view Kawano discloses the system of claim 4, further comprising detection and ranging sensors, wherein the processing system is operable to detect an object with the detection and ranging sensor, detect the object with HDR camera, and correlate an image of the (Bechtel, [0083], Narasimha, [0064]-[0066]). 
 
	Regarding claim 6, Narasimha in view of Bechtel further in view of Granados further in view of Franzius further in view of Tocci further in view Kawano discloses the system of claim 3 (Bechtel, [0060], Kawano, [0026]).  

	Regarding claim 7-11, (Canceled).	 
 
	Regarding claim 12, Narasimha in view of Bechtel further in view of Granados further in view of Franzius further in view of Tocci further in view Kawano discloses the system of claim 2 (Tocci, Fig. 1, Fig. 2, page 2, column 1, paragraph 1).  

	Regarding claim 13, Narasimha in view of Bechtel further in view of Granados further in view of Franzius further in view of Tocci further in view Kawano discloses the system of claim 1 pipeline comprises: a kernel operation that operates on pixel values as they stream from each of the plurality of image sensors by examining, for a given pixel on the first second ; and a merge module to merge the pixel values (Tocci, Fig. 1, Fig. 2, Fig. 6, Narasimha, [0026]-[0032], [0047]-[0053], [0071], Bechtel, [0088]-[0089], it is obvious to the ordinary skill in the art).  

	Regarding claim 14, Narasimha in view of Bechtel further in view of Granados further in view of Franzius further in view of Tocci further in view Kawano discloses the system of claim 13, wherein the (Tocci, Fig. 1, Fig. 2, Fig. 6, Narasimha, [0026]-[0032], [0047]-[0053], [0071], Bechtel, [0088]-[0089], it is obvious to the ordinary skill in the art).  

	Regarding claim 15, Narasimha in view of Bechtel further in view of Granados further in view of Franzius further in view of Tocci further in view Kawano discloses the system of claim 14, wherein the pipeline further comprises one or more of a color- correction module; an HDR conversion module; and an HDR compression module (Tocci, Fig. 1, Fig. 2, Fig. 6, Algorithm 1, Narasimha, [0026]-[0032], [0047]-[0053], [0071], Bechtel, [0088]-[0089], it is obvious to the ordinary skill in the art).

Regarding claim 16, Narasimha in view of Bechtel further in view of Granados further in view of Franzius further in view of Tocci further in view Kawano discloses the system of claim 1, wherein the HDR camera comes installed as part of the vehicle as the vehicle is shipped from a factory (Bechtel, [0110], it is obvious to the ordinary skill in the art). 
 
Regarding claim 17, Narasimha in view of Bechtel further in view of Granados further in view of Franzius further in view of Tocci further in view Kawano discloses the system of claim 1, wherein the vehicle is a fully autonomous vehicle (Franzius, [0007], HDR techniques for autonomous vehicle, Bechtel, [0062], it is obvious to the ordinary skill in the art, current published application, [0009]).  

Regarding claim 18, Narasimha in view of Bechtel further in view of Granados further in view of Franzius further in view of Tocci further in view Kawano discloses the system of claim 1, wherein the processing system uses the HDR camera to read street signs or other landmarks to provide navigational assistance (Franzius, [0007], HDR techniques for autonomous vehicle, Bechtel, [0062], [0068], [0283], it is obvious to the ordinary skill in the art).  

Regarding claim 19, Narasimha in view of Bechtel further in view of Granados further in view of Franzius further in view of Tocci further in view Kawano discloses the system of claim 1, wherein the processing system uses the HDR camera to detect and interpret road conditions that include dips and bumps and instruct the control system to set up suspension damping of the vehicle for the road conditions (Franzius, [0004], [0007], HDR techniques for autonomous vehicle, Bechtel, [0062], [0068], [0283], it is obvious to the ordinary skill in the art).  

Regarding claim 20, Narasimha in view of Bechtel further in view of Granados further in view of Franzius further in view of Tocci further in view Kawano discloses the system of claim 1, wherein the processing system uses the HDR camera to collect information and feed the information to a server for a project that includes building a road or business database for a navigational or emergency service system (Franzius, [0007], HDR techniques for autonomous vehicle, Granados, [0128], Bechtel, [0062], it is obvious to the ordinary skill in the art).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Mohammad J Rahman/Primary Examiner, Art Unit 2487